Case: 13-40883      Document: 00512890490         Page: 1    Date Filed: 01/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40883
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 6, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MELBIN RUBEN ALCANTARA MEJIA, also known as Melbin Ruben
Alcantara,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:12-CR-1027-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Melbin Ruben Alcantara Mejia appeals the 30-month within-guidelines
sentence imposed following entry of his guilty plea to a charge of illegal reentry
after removal. We affirm.
       Alcantara Mejia reiterates his challenge to the eight-level enhancement
imposed under U.S.S.G. § 2L1.2(b)(1)(B) based on his Texas conviction for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40883     Document: 00512890490      Page: 2   Date Filed: 01/06/2015


                                  No. 13-40883

delivery of cocaine, for which he received a six-month sentence. In his view,
the Texas conviction did not qualify as a drug trafficking offense because
Texas’s definition of delivery is broader than the definition of a drug trafficking
offense under § 2L1.2. He asserts that the Texas offense of delivery may be
committed by “administering” a controlled substance. He further contends
that, for the same reasons, the Texas offense does not qualify as an aggravated
felony under 8 U.S.C. § 1326(b)(2).
      Alcantara Mejia’s claims are foreclosed. See United States v. Teran-
Salas, 767 F.3d 453, 460-62 (5th Cir. 2014). In Teran-Salas, we held that there
is no “realistic probability that Texas would prosecute [the] crime under an
‘administering’ theory in a way that does not also constitute either ‘dispensing’
or ‘distributing’ under the federal sentencing guidelines.” 767 F.3d at 460; see
id. at 458-62. Further, “[e]ven without considering the drug type or quantity,
conviction under the administer prong is not a realistic probability because no
previous Texas case has involved a conviction under this prong.” Id. at 461.
Therefore, we concluded that the Texas offense of possession with intent to
deliver cocaine was a drug trafficking offense under the Guidelines and an
aggravated felony under § 1326(b). Id. at 461-62 & n.5. By parity of reasoning,
the Texas offense of delivery of cocaine is a drug trafficking offense under the
Guidelines and an aggravated felony within the meaning of § 1326(b). See id.
at 457 n.1, 461-62 & n.5.
      AFFIRMED.




                                        2